Name: Commission Regulation (EEC) No 454/92 of 26 February 1992 laying down quality standards for asparagus
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 27. 2. 92 Official Journal of the European Communities No L 52/29 COMMISSION REGULATION (EEC) No 454/92 of 26 February 1992 laying down quality standards for asparagus marketing following dispatch ; whereas, in view of the fact that products in the 'Extra' class have to undergo particu ­ larly careful grading and packaging, only deterioration of the freshness and turgidity of those products should be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1623/91 (2), and in particular Article 2 (3) thereof, Whereas Council Regulation No 183/64/EEC (3), as last amended by Regulation (EEC) No 1677/88 (4), lays down in Annex II/ l common quality standards for asparagus ; whereas Commission Regulation (EEC) No 921 /71 (*) amended these standards by adding an additional quality class ; whereas Commission Regulation (EEC) No 1764/90 ( ®) extends the applicability of this additional quality class to asparagus until 30 June 1991 ; Whereas a change has occurred in the production and marketing of those products, particularly as regards the requirements of consumer and wholesale markets ; whereas the common quality standards should therefore be changed to take those new requirements into account ; whereas the present market situation does not require definition of the additional quality class ; Whereas the standards are applicable at all stages of marketing ; whereas transportation over a long distance, storage for a certain length of time or the various handling operations to which the products are subject may bring about certain changes due to the biological development of those products or their tendency to perish ; whereas, therefore, account should be taken of such changes when applying the standards at the stages of HAS ADOPTED THIS REGULATION : Article 1 The quality standards for asparagus falling within CN code 0709 20 00 shall be as set out in the Annex hereto . These standards shall apply at all marketing stages, under the conditions laid down in Regulation (EEC) No 1035/72. However, at stages following dispatch, products may show, in relation to the standards prescribed :  a slight deterioration in freshness and turgidity,  for products of classes other than 'Extra' class, slight alterations due to their development and their tendency to perish. Article 2 Regulation No 183/64/EEC is hereby repealed. Article 3 This Regulation shall enter into force on 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . 0 OJ No L 150, 15 . 6. 1991 , p. 8 . (3) OJ No 192, 25. 11 . 1964, p. 3217/64. (4) OJ No L 150, 16. 6 . 1988, p. 21 . O OJ No L 100, 5 . 5. 1971 , p. 9. 0 OJ No L 162, 28 . 6 . 1990, p. 30. No L 52/30 Official Journal of the European Communities 27. 2. 92 ANNEX QUALITY STANDARD FOR ASPARAGUS I. DEFINITION OF PRODUCE This standard applies to shoots of the varieties (cultivars) grown from Asparagus officinalis L., to be supplied fresh to the consumer, asparagus for industrial processing being excluded. Asparagus shoots are classified into four groups according to colour : 1 . white asparagus ; 2. violet asparagus, having tips of a colour between pink and violet or purple and a part of the shoot white ; 3 . violet/green asparagus, part of which is of violet and green colouring ; 4. green asparagus having tips and most of the shoot green. This standard does not apply to green and violet/green asparagus of less than 6 mm diameter and white and violet asparagus of less than 8 mm diameter, packed in uniform bundles or unit packages. II. PROVISIONS CONCERNING QUALITY The purpose of this standard is to define the quality requirements for asparagus after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the shoots must be :  intact,  sound ; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded,  free from damage caused by unsuitable washing (the shoots may have been washed but not soaked),  clean, practically free of any visible foreign matter,  fresh in appearance and fresh-smelling,  practically free from pests,  free from damage caused by rodents or insects,  practically unbruised,  free of abnormal external moisture, i.e. adequately 'dried' if they have been washed or cooled with cold water,  free of any foreign smell and/or taste. The cut at the base of the shoots must be as clean as possible. In addition, shoots must be neither hollow, split, peeled nor broken. Small cracks which have appeared after harvesting are, however, allowed, so long as they do not exceed the limits laid down in IV A. 'Quality tolerances'. The condition of the asparagus must be such as to enable them :  to withstand transport and handling, and  to arrive in satisfactory condition at the place of destination. B. Classification Asparagus is graded into three classes defined below : (i) 'Extra ' class Shoots in this class must be of superior quality, very well formed and practically straight. Having regard to the normal characteristics of the group to which they belong, their tips must be very compact. Only a few very slight traces of rust on the shoot, removable by normal peeling by the consumer, are allowed. For the 'white' asparagus group, the tips and shoots must be white ; only a faint pink tint is allowed on the shoots. Green asparagus must be totally green. No traces of woodiness are allowed for the shoots in this class. The cut at the base of the shoots must be as square as possible. However, to improve presenta ­ tion when the asparagus is packed in bundles, those on the outside may be slightly bevelled, so long as the bevelling does not exceed 1 cm. 27. 2. 92 Official Journal of the European Communities No L 52/31 (ii) Class I Shoots in this class must be of good quality and well formed. They may be slightly curved. Having regard to the normal characteristics of the group to which they belong, their tips must be compact. Slight traces of rust removable by normal peeling by the consumer are allowed. For the 'white' asparagus group, a faint pink tint may appear on the tips and the shoots. Green asparagus must at least be green for 80 % of the length. In the 'white' asparagus group, no woody shoots are allowed. For the other groups, a trace of woodiness on the lower part is permissible, provided this woodiness disappears by normal peeling by the consumer. The cut at the base of the shoots must be as square as possible. (iii) Class II This class includes shoots which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above. Compared with class I, shoots may be less well formed, more curved and having regard to the normal characteristics of the group to which they belong, their tips may be slightly open. Traces of rust, removable by normal peeling by the consumer are allowed. The tips of 'white' asparagus may have a colouration including a green tint. The tips of 'violet' asparagus may have a slight green tint. Green asparagus must at least be green for 60 % of the length. Shoots may be slightly woody. The cut at the base of the shoots may be slightly oblique. III. PROVISIONS CONCERNING SIZING Size is determined by the length and diameter of the shoot. A. Sizing by length The length of the shoots must be :  above 17 cm for long asparagus,  12 to 17 cm for short asparagus,  12 to 22 cm for class II asparagus arranged, but not bundled in the packages,  under 12 cm for asparagus tips. The maximum length allowed for white and violet asparagus is 22 cm, and for green and violet/green asparagus 27 cm. B. Sizing by diameter The diameter of shoots shall be measured at the mid-point of their length. The minimum diameter and sizing shall be : Quality Colour group dhiUteT Sizing 'Extra' White and violet 12 mm 12 to 16 mm 16 mm and over with a maximum variation of 8 mm in Violet/green and green 10 mm 10 to 16 mm any single package or bundle I White and violet 10 mm 10 to 16 mm 16 mm and over with a maximum variation of 10 mm in any single package or bundle Violet/green and green 6 mm 6 to 12 mm 12 mm and over with a maximum variation of 8 mm in any single package or bundle II White and violet 8 mm No provisoions as to uniformity prescribed Violet/green and green 6 mm No L 52/32 Official Journal of the European Communities 27. 2. 92 IV. PROVISIONS CONCERNING TOLERANCES The following tolerances in respect of quality and size are allowed for produce not satisfying the require ­ ments of the class indicated in each package. A. Quality tolerances (i) 'Extra ' class 5 % by number or weight of shoots not satisfying the requirements for the class, but conforming to those of class I, or exceptionally, coming within the tolerances for that class, or having slight unscarred cracks appearing after harvesting. (ii) Class I 10 % by number or weight of shoots not satisfying the requirements for the class, but conforming to those of class II, or exceptionally, coming within the tolerances for that class, or having slight unscarred cracks appearing after harvesting. (iii) Class II 10 % by number or weight of shoots satisfying neither the requirements for the class, nor the minimum requirements, but excluding shoots affected by rotting, or any other deterioration rendering them unfit for consumption. In addition to the above 10 %, an additional tolerance of 10 % by number or weight can be allowed for hollow shoots or shoots showing very slight cracks due to washing. In no case can there be more than 15% hollow shoots in each package or bundle. B. Size tolerances For all classes : 10 % by number or weight of shoots not corresponding to the size indicated and deviating from the specified limits of length with a maximum deviation of 1 cm in length and 2 mm in diameter. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package or each bundle in the same package should be uniform, and comprise only asparagus of the same origin, quality, colour group and size (where sizing is compulsory). Nevertheless, with respect to colour, shoots of a different colour group may be allowed within the following limits : (a) white asparagus : 10 % by number or weight of violet asparagus in class 'Extra' and 'I' and 15 % in class II ; (b) violet, green and violet/green asparagus : 10 % by number or weight of another colour group. In the case of class 'II' a mixture of white and violet asparagus is allowed provided it is appropriately marked. The visible part of the contents of each unit package or bundle must be representative of the entire contents. B. Presentation The asparagus may be presented in the following ways : (i) in bundles firmly bound Shoots on the outside of each bundle must correspond in appearance and size with the average of the whole bundle. Shoots packed in this way must be of uniform length. Bundles must be arranged evenly in the package ; each bundle may be protected by paper. In any one package, bundles must be of the same weight and length. (ii) Arranged, but not bundled in the package 27. 2. 92 No L 52/33Official Journal of the European Communities C. Packaging The asparagus must be packed in such a way as to ensure adequate protection for the produce. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. The package must be free from any foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and inde ­ libly marked and visible from the outside. A. Identification Packer 1 and/for &gt; Name and address or officially issued or accepted code mark Dispatcher J B. Nature of produce 'Asparagus' followed by the indication 'white', 'green', 'violet', or 'violet/green' if the contents of the package are not visible from the outside and, where appropriate, the indication 'short', 'tips' or 'mixture white and violet'. C. Origin of produce Country of origin and, optionally, district where grown, or national , regional or local place name. D. Commercial specifications  Class  Size expressed : (a) for asparagus subject to the uniformity rules, as minimum and maximum diameters ; (b) for asparagus not subject to the uniformity rules, as minimum diameter followed by maximum diameter or the words 'and over'.  For asparagus packed in bundles or unit packages, the number of bundles or the number of unit packages. E. Official control marie (optional)